Name: Council Regulation (EEC) No 3638/90 of 11 December 1990 fixing, for the 1990/1991 marketing year, the intervention prices for butter and skimmed-milk powder applicable in Portugal in the milk and milk products sector
 Type: Regulation
 Subject Matter: prices;  Europe;  processed agricultural produce
 Date Published: nan

 27 . 12 . 90 Official Journal of the European Communities No L 362/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3638 /90 of 11 December 1990 fixing, for the 1990/ 91 marketing year, the intervention prices for butter and skimmed-milk powder applicable in Portugal in the milk and milk products sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission , Whereas the first subparagraph of Article 310 ( 1 ) of the Act of Accession provides that the intervention prices for butter and skimmed-milk powder applicable in Portugal until the first move towards alignment are to be calculated according to the rules laid down in the common organization of the market ; whereas on the basis of those rules the prices for the 1990 / 91 marketing year should be used for powder; whereas for butter, on the other hand, the price applicable in Portugal should be aligned with the common price , HAS ADOPTED THIS REGULATION: Article 1 For the period from 1 January 1991 to the end of the 1990 / 91 marketing year , the intervention prices applicable in Portugal in respect of milk and milk products shall be as follows: ( a ) for butter , ECU 283,99 per 100 kg; (b ) for skimmed-milk powder:  ECU 207 per 100 kg in the Azores ,  ECU 210 per 100 kg in mainland Portugal . Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 11 December 1990. For the Council The President V. SACCOMANDI